261 S.W.3d 453 (2007)
Richard Leon STRONG, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-1346.
Supreme Court of Arkansas.
September 6, 2007.
Randel Miller, for appellant.
No response.
PER CURIAM.
Appellant Richard Leon Strong, by and through his attorney, Randel Miller, has filed a motion to file belated brief and seeks additional time in which to file the brief. On May 17, 2007, we denied Miller's motion to withdraw as counsel for Appellant, granted his alternative motion for extension of time to file brief, and ordered him to file a brief within thirty days. Strong v. State, 370 Ark. 87, 257 S.W.3d 80 (2007) (per curiam). The brief was due to be filed on July 2, 2007. On Saturday, June 30, 2007, as he was completing the abstract and addendum of the brief in this case, Miller discovered that he did not have the complete record in the case, rather, he only had the trial transcript. Without the clerk's record, Miller was unable to file the brief on July 2, 2007, because he did not have the transcript numbers for the documents to be placed in the addendum. Miller filed a motion for extension of time to file brief on July 2, 2007, requesting up to July 6, 2007, to file the brief. The brief was tendered by our clerk on July 6, 2007.
In his motion, Miller admits fault and asks permission to file belated brief. We grant Appellant's motion and refer the matter to the Committee on Professional Conduct. Appellant has thirty days from the date of this per curiam to file his brief.
Motion granted.